The plaintiff in error, hereinafter called the defendant, was convicted of the crime of conjoint robbery and sentenced to serve a term in the State Reformatory at Granite, for a term of five years at hard labor. An appeal was filed in this court on June 28, 1926. No briefs have been filed on behalf of defendant in support of his assignment of errors, and no appearance has been made for the defendant. *Page 4 
Under the rules of this court, where an appeal is not supported by briefs and no appearance is made for the plaintiff in error, it is assumed that the appeal has been abandoned or is without merit.
We have carefully examined the record, and find that the information sufficiently charges the offense; that the evidence supports the charge; that the instructions of the court were reasonably fair to the defendant; that there was no error in the introduction of the testimony prejudicial to the rights of the defendant; that the defendant was accorded a fair and impartial trial.
The judgment is affirmed.
DOYLE, P.J., and EDWARDS, J., concur.